Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 1 of 13

Case: 19-mc-155
Assigned To: Unassigned
Assign. Date: 9/12/2019
Description: Civil Misc.

 

 

 

 

AULCOARAH PRIVATE SOCIETY of MU’URS & MOORS
en AMERICA/AL MOROCCO/AL MAURIKANUS MHPC®™6,

MOORISH DIVINE MOVEMENT of 1916 a.d.:

THE AL ANIYUNWIYA NATION CENSUS AND CONSTITUTIONS
COMMITTEE®™©:
A CONTINENTAL UNION STATE OF AB ORIGINE + INDIGENOUS DOMICILE

 

 

OFFICIAL COVER LETTER:MANDATORY ACCEPTANCE:USC TITLE 28 sec.1746:
DEED OF CONVEYANCES WITH PHOTO ID, FREE MOOR DECLARATION:A1
IMMUNITY AFFIDAVIT OF TRUTH, AND TRAVEL INFO NOTICE

12 pages total not counting cover and attachments, bearer photo on pg.1, code sheet on pg.2

FROM THE OFFICES OF THE HOLY ROYAL FAMILY HIGH PRINCE AND MINISTER OF FOREIGN AFFAIRS
GREAT LAKES REGION
ANIYUNWIYA TERRITORY
MASTER ROYAL ENCLAVE-HO#1
(DETROIT, MI ate!

ANY AND ALL REPLIE : 0. F
IN CARE OF: SUPREME DIVINE nist) : AiRp - ;
tT pik A}

HOLY ROYAL FAMILY HI (PRIN ICE
APOSTILLE AND AMBASSADOR

All Signatures Signed on This Document Only in the ConeutPUblic
Capacity of the Original Treaty Trust Jurisdiction

USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__ 5219

 

ETROIT MICHIGAN, 48228
j1R ARNOLD; OR AUTHORIZED AGENT OF

  
    

TC#507950/980/977, 508003
(State Police Power extends only to immediate threats to public safety, health, welfare, etc.,
Michigan v. Duke 266 US, 476 Led. At 449: which driving and speeding are not.)
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 2 of 13

| Am: Mosiah Osiris Ra El |,

henceforth known lawfully as, and also as

Divine Minister Mosia Osiris Ra El l,

Authorized Representative of TYREE ANTOINE HONABLEW, nom de guerre, ex rel

Divine Human Being,In Propria Persona,Foreign Diplomat:

All Rights Reserved: TITLE 28 U.S.C. 1603(b), TITLE 28 U.S.C 1604, U.C.C. 1-207/ 1-308; U.C.C. 1-103
Al Aniyunwiya Terra, Maryland SE Region, OASIS GLOBAL TRUST Noble Estate,

[The land generally referred to as Frederick, Maryland]

usA Republic/Republic of the U.S.A.

North-West Amexem/Turtle Island/Al Moroc Al Aqsa/Nor h America/etc

     

 

 

EYES: BROWN : HR: BLACK [3J-A1]

 

National Seal and Photo Image Thumb print - Divine Minister Mosiah Osiris Ra El] AANMRPID#: 1-11220771777, APS
MID#:DIVi18, MDM Minister of Foreign Affairs File #2017008808-262018AFFOFTRUTH, NGMNM-MDM-AULCOARAH PRIVATE
SOCIETY; STANDING Ref. Case #17-008808-CH/262018AFFOFTRUTH county of Wayne, Michigan republic: STANDING STARE
DECISIS Ref. Case #13-01313-FCH U.S.Supreme Court WASHINGTON D.C. in favor of Cherokee Freedmen, et al

ISSUED: 6-25-2019 EXPIRES: 00-00-0000 MAILING: 16500 JOY, P.U. 28185 DET, MI 48228
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__ 5219

AANMRPID#: XX-XXXXXXX CLASSIFIED 1-11220771777
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 3 of 13

ACS-PCS FEDERAL RACE/ETHNICITY CODE/S: 463/667

APSMID#: DM-018

ABORIGINAL TITLE/SS NUMIDENT: CSP-D nonperson/nonresident/nontaxpayer
FEDERAL CIBD#: PRIVATE

FEDERAL DOD FILE#: 1-17

HIERARCHICAL CODE/S: R1.01.052.004, R1.01.021

MDM#: 2019-18

NCHSUID#: 1237-7, 1088-4

TITLE: Divine Minister:El:Ra:Osiris:Mosiah

TRUST: Noble Drew Ali Fee Simple Absolute Vast Estate Irrevocable Living Express
Trust Torrens Title registered Cook County Illinois 1928 AUG 1 2:52PM No.#10105905

TRUST: FP-MR226254-A1-R1 Al Aniyunwiya National Central & Holdings Bank Trust

TREATY#: 244-1, Cherokee Nation Treaty of 1866, UNICITRAL, et al

Ref. Case #17-008808-CH/9636HEYDENESTATE County of Wayne, Michigan republic RECEIVED AND FILED 2-7-18 unrebutted,
and PRE-ceeding WASHINGTON D.C., U.S. Supreme Court Case #13-01313-FCH in favor of Cherokee Freedmen 8-30-17, et al
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219

US-BOC RACE CODE/S: 465/973, 416/973, 769/986, B-21

US-BOC ANCESTRY CODEIS: 406/413/900/920/924/939

DIVINE AND ROYALLY ENDORS| Lu HD Y) 4
Spin (Ltr, tp veges me) :
; [A Zt 4
4 LO q ket & | SZ
Oe CY AG Gi
Set Kowa, EZ as a
DO NOT APPROACH - DO NOT DETAIN - DO NOT ARREST -E OT SEARCH - DO NOT
SEIZE- DO NOT TRESPASS - DO NOT IMPOSE OR COMP = LOR OF LAW.
DETENTION STANDS UPON 5 MINUTES POST RECEPTION OF THIS NOTICE.
NO LICENSE OR REGISTRATION REQUIRED.
TITLE 28 U.S.C. 1603(b), TITLE 28 U.S.C 1604
OATH OF AMNESTY AND RECONSTRUCTION ACCEPTED AND ON FILE.

 
    
 

     
  
 

    
 
 
 
 
   
      
  

 
  

  
  
  

    
  

 
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 4 of 13

with: MOORISH DEED OF SECONDARY CONVEYANCE OF INCORPOREAL HEREDITAMENTS, et
al
APOSTILLE (Convention de La Haye du 5 octobre 1961)

1. Country: AL Mevorso puts! «. This public document has been signed by

> El Wracoah Fl Auer. acting in the capacity of 3 MM Ons be yf ¢ Mrs

and bears the seal/stamp of A] WLU LWA N Avan , erp

py |
Certified at 54 uly the 6 Dbey of 20)4 focy. by 7. Z Le Yuwdd) 7

BNO wees 9 SCAVSTAMP..... cee sues eee esnnnees

 

10. Signature: AUTOGRAPH AND SEAL OF Empress Tigre Tiara |

 

 

 

   

en

NOTICE: USAGE OF APOSTILLE OR NOTARY NOT REQUIRED AS NO COLOR Vetiay BE IMPOSED UPON THE
NOBILITY OF THIS AUTHENTICATED FOREIGN ECCLESIASTICAL, IMPERIAL, AND:NATIONAL DOCUMENT. IF UTILIZED
ONLY DONE SO IN COURTESY WAIVING NO TITLE OR RIGHT. SDM OR EMPRESS:SIGNATURE/AUTOGRAPH ONLY
REQUIRED IN LAW. :

 

OC1 - RECEIVER C1 - PUBLIC RECORD
OC2 - DELIVERER AB ORIGINE C2 - JUDICIAL NOTICE
OC3 - SENDER C3 - USDOS/OFA

AL ANIYUNWIYA NATIONAL TRIBAL REPUBLIC REGENCY OF FOREIGN AFFAIRS
(16500 JOY ROAD, DETROIT MEICIGAMA P.U. 28185 {48228})
Wayne County MI Ref. Case #17-00880808-CH, AFFOFTRUTH262018 RECEIVED AND FILED 2-7-

2018, WASHINGTON D.C.. U.S Supreme Court Case #13-01313-FCH in favor Cherokee Freedmen
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 5of 13

 

THE ANCIENT MU’ABITE - MUUR / MOABITE - MOOR EMPIRE
OF MU/AMEXEM;

PRESENT DAY MOROCCAN EMPIRE: THE AL MOROCCAN EMPIRE

THE AL ANIYUNWIYA NATIONAL CENSUS COLLECTION COMMITTEE

MOORISH DIVINE MOVEMENT
The Holy Prophet Noble Drew Ali founder, 5-1-1916

THE AL ANIYUNWIYA NATIONAL MUURISH REPUBLIC

Aboriginal and Indigenous Natural Peoples of North-West Amexem/North
America/Al Mu’uraka/Al Morocco/Al Maurikanus/America/Turtle
lsland/Mu/etc,

And the adjoining Atlantis/Amuuru/Carib islands

Judicial and Executive Notice,
Proclamation, Declaration, Lawful
Protest, and Moorish Secondary Deed Of
Conveyance, et al
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 6 of 13

To All Elected United States Republic Officials and Public Servants of Federal, State, City, and
Municipal Governments, Personnel and Corporate Entities: Concerning the Constitution and all
Statutory and Civil Law Codes of the Land, etc.,

Know All Men by These Presents:

Upon my inherited Nobility, and upon my Private Aboriginal / Indigenous, Solo Propio Status and
Commercial Liability; |, Mosiah Osiris Ra El: TYREE ANTOINE HONABLEW, nom de guerre, ex rel,
henceforth known lawfully as Mosiah Osiris Ra El, being duly Affirmed under Consanguine Unity;
pledge my National, Political, and Spiritual Allegiance to my Aboriginal Mu’abite / Muurish Empire
and Indigenous Al Aniyunwiya Muurish Republic Nation - being the archaic Aboriginals / Indigenes of
Amexem (the Americas); standing squarely affirmed upon my Oath to the ‘Five Points of Light’ - Love,
Truth, Peace, Freedom, and Justice; and Ancient Zodiac Constitution of The Aboriginal & Indigenous Al
Aniyunwiya(/Cherokee) Muur Nation; do squarely Affirm to tell the truth, the whole truth, and nothing but
the truth; and having knowledge and firmly established belief upon the historical, lawful, and adjudicated
Facts contained herein.

United States Republic Constitution, Article | of the Bill of Rights

- Congress shall make no law respecting an establishment of religion, or prohibiting the free
exercise thereof; or abridging the freedom of speech, or of the press; or the right of the people
peaceably to assemble, and to petition the government for a redress of grievances.

“Citizenship is a political tie; allegiance is a territorial tenure. [... ] The doctrine is, that
allegiance cannot be due to two sovereigns; and taking an oath of allegiance to a new, is the
strongest evidence of withdrawing allegiance from a previous,sovereign . .. .”

Talbot v Janson, 3 U.S. 133 (1795)

| Mosiah Osiris Ra El, henceforth known lawfully as Divine Minister Mosiah Osiris Ra El affirm my
residence, domicile, and state are within myself as | can not reside, domicile, or have an address outside
of myself. As noted above | voluntarily with full understanding, knowingly pledge my National, Political,
and Spiritual Allegiance to my Aboriginal Moabite /Mu’abite - Moorish/Muurish Empire (Present day Al
Moroccan Empire) and Al Aniyunwiya National Moor/Muur Republic Continental Union State.

State - A people permanently occupying a fixed territory bound together by common-law, habit
and custom into one body politic exercising, through the medium of an organized government,
independent sovereignty and control over all persons and things within its boundaries, capable
of making war and peace and of entering into international relations with other communities of
the globe. United States v. Kusche, d.C. Cal., 56 F.Supp. 201 207, 208.

“Just as there is freedom to speak, to associate, and to believe, so also there is freedom not to
speak, associate, or believe. “The right to speak and the right to refrain from speaking are
complementary components of the broader concept of individual freedom of mind.” Wooley v.
Maynard, [430 U.S. 703] (1977). Freedom of conscience dictates that no individual may be
forced to espouse ideological causes with which he disagrees:

“At the heart of the First Article of the Bill of Rights is the notion that the individual should be
free to believe as he will, and that in a free society one's benefits should be shaped by his mind
and by his conscience rather than coerced by the State.” Abood v. Detroit Board of Education
[431 U.S. 209] (1977)

“Freedom from compelled association is a vital component of freedom of expression. Indeed,
freedom from compelled association illustrates the significance of the liberty or personal
autonomy model! of the First Article of the Bill of Rights. As a general constitutional principle, it is
for the individual and not for the state to choose one’s associations and to define the persona
which he holds out to the world.” [First Amendment Law, Barron-Dienes, West Publishing,
ISBN 0-314-22677-X, pp. 266-267]
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 7 of 13

“The Descendants of Cherokee Freedmen enjoy the sovereign right to citizenship as equal to
the Cherokee Nation.” Cherokee Nation v. Nash #13-01313 U.S.S.C. WASH DC (8-30-2017)

“Freedom from compelled association is a vital component of freedom of expression. Indeed,
freedom from compelled association illustrates the significance of the liberty or personal
autonomy model of the First Article of the Bill of Rights. As a general constitutional principle, it is
for the individual and not for the state to choose one’s associations and to define the persona
which he holds out to the world.” [First Amendment Law, Barron-Dienes, West Publishing,
ISBN 0-314-22677-X, pp. 266-267]

Being competent, In Solo Propria (jus soli, jus sanguinis, solo cedit), to Attest to this Affidavit upon which |
place my Seal/Signature; Whereas, | State, Proclaim, and Declare the following to be true, correct,
certain, complete, not misleading, supreme, and not intended to be presented for any misrepresented,
‘colored’ or improper use or purpose, to wit:

That |, Viosiah Osiris Ra El, henceforth known lawfully as Divine Minister Mosiah Osiris Ra El 1, Am
a Royal Noble of the Al Moroccan Empire (North America) In Propria Persona (my own proper self); being
Al Aniyunwiya(Cherokee) Muur/Moor American - a Descendant of the Ancient Moabites
/Mu’abites/Moors/Muurs, by Birthright, Freehold, Primogeniture and Inheritance; being Aboriginal and
Indigenous to the Land /s (Amexem / Americas/Al Mu’uraka/Turtle Island/etc) Territorium of my Ancient
Moabite / Moorish Fore-Mothers and Fore-Fathers - to wit:

The Al Moroccan (American) Continents - are the Land of the Moors; being North America, South
America; Central America; including the adjoining Islands (Americana / Ameru / Al Moroc/Turtle
Island/Atlantis/Caribbean/Amexem/Mu/Amuuru/etc). | have, acknowledge, claim invoke, and possess, by
said Inheritance and Primogeniture, the Freehold Status thereto; all Unalienable and Substantive Rights,
to Be, to Enjoy, and to Act, distinct in my Aboriginal and Indigenous Laws, Customs and Culture; and
determining my own political, social, and economic status of the State. Turning my heart and mind back
to my Ancient Mothers and Fathers - Moors / Muurs, by Divine and Natural Right. Being Aboriginal Muurs
of Al Aniyunwiyan(Cherokee) heritage, we have and possess the internationally and United States
Supreme Court recognized Rights to determine our own ‘Status of the State’ absent of threat, coercion, or
acquiescence to a Color-of-Law, a Color-of-Office, nor to be subjected to any imposed Color-of-Authority.

|,Mosiah Osiris Ra El, henceforth known lawfully as Divine Minister Mosiah Osiris Ra El, can never at
any time ever be a member/citizen of the union states or the United States of America retroactive to
bearth as established via the United States Republic Constitution Article |, Section Vill, Clause XVII
which is also affirmed in the Original 13th Article of the Bill of Rights, Section 12 of 20, in that it
states:

Section 12: The traffic in slaves with Africa is hereby forever prohibited on pain of death
and the forfeiture of all the rights and property of persons engaged therein; and the
descendants of Africans shall not be citizens.

All those of European ancestry are foreign to all Al Aniyunwiya Muurs. Therefore all Europeans and
European Jurisdiction are a Foreign Jurisdiction to Muurs as affirmed in the United States Republic
Constitution:

The United States Republic Constitution Article |, Section X, Clause I:

No State shall enter into any Treaty, Alliance, or Confederation; grant Letters of Marque and
Reprisal, coin Money; emit Bills of Credit; make any Thing but gold and silver Coin as Tender in
Payment of Debts; pass any Bill of Attainder, ex post facto law, or Law impairing the Obligation of
Contracts, or grant any Title of Nobility.

USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 8 of 13

Al Aniyunwiya National Muurish Republic: Continental Union Native Sovereign Nation-State,
AULCOARAH PRIVATE SOCIETY OF MUURS & MOORS EN AL MOROCCO/AL
MAURIKANOS/AMERICA:HOLY CITY-STATE:AL ANIYUNWIYA TERRA

MINISTRY OF FOREIGN AFFAIRS CONTACT:
SUPREME DIVINE MINISTER

16500 JOY ROAD, PRIVATE UNIT 28185,
DETROIT, MEICIGAMA, {48228}
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 9 of 13

APOSTILLE (Convention de La Haye du 5 octobre 1961)

1. Country: ... AL M OF 2 RED. occ. This public document has been signed by
2...& i ha mah.& [ Amer. . acting in the capacity of 3 M inister of Kove Ahews
and bears the seal/stamp of iy Ani LW) Uo Nabivnal M ve sh | '

Certified at 5. uly the Doey of Zoi {c.c.y.] by 7.

8. NO stuidig et sasussesaiewasan 9. Seal/stAaMPp... occ cece eee

  
  

 

10. Signature: AUTOGRAPH AND SEAL OF Empress Tigre Tiara |

 

BE PRE OR POST NOTARY AND ARE VALID IF SEALED BY RED INK RIGHT THUME } PRIN POF MINISTER ENDORSING
THIS DOCUMENT “ded F

NOTICE: USAGE OF APOSTILLE OR NOTARY NOT REQUIRED AS NO COLOR OF LAW MAY BE IMPOSED UPON THE
NOBILITY OF THIS AUTHENTICATED FOREIGN ECCLESIASTICAL, IMPERIAL, AND NATIONAL DOCUMENT. IF UTILIZED
ONLY DONE SO IN COURTESY WAIVING NO TITLE OR RIGHT. SDM OR EMPRESS SIGNATURE/AUTOGRAPH ONLY
REQUIRED IN LAW.

 

AL ANIYUNWIYA CONTINENTAL UNION FOREIGN STATE
SS NUMIDENT:CSP-D

AB ORIGINE AL MOROCCAN/AMERICAN LAND, AIR, & WATERWAY TITLE
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 10 of 13

 

AUTOMOBILE REGISTRATION AND BOND INFO

MOORISH DIVINE MOVEMENT 1916
AULCOARAH PRIVATE SOCIETY OF MU’URS & MOORS
EN AMERICA/AL MOROCCO/AL MAURIKANUS®™©

TRAVEL NOTICE - DO NOT APPROACH/DO NOT DETAIN/DO NOT EXAM OR SEIZE
OFFICIAL APS FILE#:_ APS262018AOT-TN18
NOTICE OF PRIVATE RELIGIOUS TRUST XX-XXXXXXX AND IMPERIAL FEE SIMPLE ABSOLUTE
VAST ESTATE LIVING XPRESS TRUST TORRENS TITLE REGISTERED COOK COUNTY ILLINOIS
BOOK 579 PG 521 DOCUMENT NO. #10105905, FILED AUG 1ST 1928 2:52PM.
(State Police Power extends only to immediate threats to public safety, health, welfare, etc.,
Michigan v. Duke 266 US, 476 Led. At 449: which driving and speeding are not.)

TO ALL WHOM THESE PRESENTS SHALL COME: BE HEREBY NOTIFIED THE
ESTATE/S COMMONLY KNOWN AS 2015 DODGE RAM 3500 AIN#
3C63RPAL1FG608027 IS LAWFUL FOREIGN “CHURCH” PROPERTY IN LAW AND
IS VESTED IN ABOVE PRIVATE TRUST AMALGAMATED TO IMPERIAL TRUST,
AT LAW. THIS PRIVATE PROPERTY AND ITS REGISTERED COMMANDER/S
Mosiah Osiris Ra El | (MDM # 2019-18, AANMRPID# 1-11220771777) AND TaShara
Marie Simpson (AANMR ATTACHE’ #18A); IS/ARE STANDING AND ON PUBLIC AND
JUDICIAL RECORD AS AN APS DIVINE MINISTER, AANMR NATIONAL
GOVERNMENT OFFICIAL, AND NOBLE OF THE AL MOROCCAN EMPIRE AND IS
NOT A CORPORATE U.S. CITIZEN WARD OR ANY OF ITS SUBSIDIARIES CITIZEN
PROPERTY. THE U.S. AND ALL SUBSIDIARIES INCLUDING BUT NOT LIMITED TO
THE STATE OF MARYLAND, DEPARTMENT OF MOTOR VEHICLES, ETC ARE
FOREIGN JURISTIC ENTITIES DOING COMMERCE ON THE AFOREMENTIONED
NOBLES ANCESTRAL ESTATE. PURSUANT TO MURDOCK V PENN U.S.
SUPREME COURT STARE DECISIS CASE LAW THIS AUTOMOBILE NOR ITS
REGISTERED COMMANDER’S ARE SUBJECT TO LICENSING, REGISTRATION,
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 11 of 13

INSURING, STOP, DETENTION, SEARCH, SEIZURE, OR ARREST BY ANY

AGENTS OF THE U.S. OR ANY OF ITS SUBSIDIARIES, DEPARTMENTS, STATES,
CORPORATIONS, ETC, WITHOUT FULL CONSENT OF AFOREMENTIONED
COMMANDER/S WHOM FOR THE RECORD HAVE IN ADVANCE HAVE EVERMORE
DECLINED SAID CONSENTS, AT LAW.

see WAYNE COUNTY MICHIGAN CLERK DOC #7878680, WAYNE COUNTY MICHIGAN REF. CASE
#17-008808-CH/9636HEYDENESTATE, WASHINGTON D.C. U.S. SUPREME COURT CASE #13-
01313-FCH, DOD CLASSIFICATION FILE 1-17, DOJ/LOC DOC # AA2.22.141-TRUTH-A1 FEDERAL
IDENTIFIER # 463/667, US-NCHS UNIQUE IDENTIFIER #1237-7 AND 1088-4, HIERARCHICAL CODE
R1.01.052.004 AND R1.01.021, US BUREAU OF THE CENSUS RACE AND ETHNICITY CODES
465/973, 416/973, AND 769/973, ANIYUNWIYA CONFEDERACY LIAISON NOTES 1763, ARTICLES OF
ASSOCIATION OF THE UNITED STATES OF AMERICA 1774, DECLARATION OF INDEPENDENCE
1776, ARTICLES OF CONFEDERATION 1776, TREATY OF PEACE AND FRIENDSHIP BETWEEN
MOROCCO AND THE REPUBLIC OF THE UNITED STATES OF AMERICA 1787/1836,
CONSTITUTION FOR THE REPUBLIC OF THE UNITED STATES OF AMERICA RATIFIED BY
CONTINENTAL CONGRESS 1787, UNITED STATES REPUBLIC CODE TITLE 5 SEC 3331,
STATUTES AT LARGE MARCH 4TH 1789 OATHS, UNITED STATES REPUBLIC CONSTITUTION
ART.1 SEC.VIIl CLAUSE XVII, BILL OF RIGHTS SECTION 12 OF 20, 22 CFR 92:12-30, NATIONAL
ARCHIVES GROUP 147, BOOK 5-29, 5-39, COOK COUNTY ILLINOIS RECORDER OF DEEDS
DOC#10105905 TORRENS TITLE REGISTERED, US-DOJ WD:$: BM: 144-35-0; 5 LEVELS OF GOV:
See Form 7003: SSA, US-DO!I, US-DOJ, US-DOD, and US-DOS, LA REV. STAT. 47:463A-C, 7-4-14
Civil Orders Pope Francis, Leiber Code, 1866 TREATY CHEROKEE NATION, USPM/U.S. SUPREME COURT
FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev.__5219,ETC

TO ANY PUBLIC SERVANT, OFFICER, OFFICIAL, ETC; SEEKING TO EXECUTE
ANY COLOR OF LAW OR STATUTORY ACTION ON AFOREMENTIONED
PROPERTY OR COMMANDERIS:

IF YOU WISH TO MAKE A CLAIM ON THIS VESSEL OR COMMANDERS,
EXECUTE A SUIT, OR CLAIM IT/THEY HAVE BROKEN THE LAW:

DO YOU HAVE TANGIBLE PROOF OF CLAIM ON YOUR PERSON?

DO YOU HAVE TANGIBLE PROOF OF AUTHORITY ON YOUR PERSON?
DO YOU HAVE TANGIBLE PROOF OF INTERNATIONAL JURISDICTION?
DO YOU HAVE ON YOUR BEING TANGIBLE PROOF OF OATH OF OFFICE
ON THE CONSTITUTION FOR THE REPUBLIC OF THE UNITED STATES OF
AMERICA?

5. ARE YOU A FLESH AND BLOOD AMERICAN CITIZEN OF THE REPUBLIC
OF THE UNITED STATES OF AMERICA AND NOT A CORPORATE U.S.
CITIZEN?

BE IT KNOWN THAT IGNORANCE OF LAW IS NO EXCUSE, NOTICE TO AGENT IS
NOTICE TO PRINCIPAL, NOTICE TO PRINCIPAL IS NOTICE TO AGENT:

oa Ye

10
Case 1:19-mc-00155-UNA Document 1 Filed 09/12/19 Page 12 of 13

IT 1S HEREBY NOTICE GIVEN THAT YOU MUST BE CERTAIN BY 100% YOU CAN
ANSWER YES TO THE ABOVE QUESTIONS OR BE IN VIOLATION OF UNITED
STATES REPUBLIC CODE TITLE 5 SECTION 3331 AND 22 CFR 92;12-30. IF YOU
CAN NOT ABSOLUTELY ANSWER YES ULTRA VIRES, YOU ARE OPERATING
OUTSIDE OF YOUR PROFESSIONAL CAPACITY AND YOU MAY NOT RELY UPON
YOUR BOND, INSURANCE, OR EMPLOYER TO COVER YOU FOR
PROFESSIONAL MALPRACTICE AND BIRTHRIGHT VIOLATIONS OF AN
ASSERTED FREEBORN, FREEHOLD, NOBLE OF THE AL MOROCCAN EMPIRE
AND THE ORIGINAL JURISDICTION OF THE REPUBLIC OF THE UNITED STATES
OF AL MOROCCO/AL MAURIKANUS/AMERICA.

ALL BIRTHRIGHT VIOLATIONS ARE PENALIZED AT £300,000.00USD PER DAY
UNTIL CURED IN LAWFUL MONEY OR COINAGE LIENED AGAINST VIOLATOR/S
AND TRANSFERRABLE IMMEDIATELY.

SEND ALL REPLIES/ DEMANDED PROOFS TO: PMBI/P.O. BOX 28185 DETROIT MI 48228
IN CARE OF: SUPREME DIVINE MINISTER

 

PLATE# BOND TAG# LEGAL AND LAWFUL REGISTERED OWNER
AANMR7 XX-XXXXXXX AANMR CENTRAL BANK & TRUST

INDIGENOUS ORGANIC CONTINENTAL UNION STATE NOBILITY
ALL RIGHTS RESERVED U.C.C. 1-207/1-308; U.C.C.1-103
DIVINE HUEMAN BEING, IN FULL LIFE LIVING SOUL
DO NOT TRESPASS - DO NOT DETAIN
FP-MR226254-A1-R1
LEIBER CODE, Articles 1- 25 Treaty Series 244-1 Marrakesh: FREE PASSAGE SEA AND COUNTRYSIDE

11
Case 1:19-mc-00155-UNA Document1 Filed 09/12/19 Page 13 of 13

APOSTILLE
AUTHENTICATED FOREIGN DOCUMENT
HAGUE CONVENTION, 5 OCTOBER 1961

PUBLIC DIPLOMATIC NOTICE

NOTICE TO AGENT IS NOTICE TO PRINCIPAL, NOTICE TO PRINCIPAL IS NOTICE TO AGENT
THE LAW DOES NOT PERMIT IMPOSSIBILITIES

Asseveration
(pe )

L.S. : =

County of Wayne

Meicigama Republic
united states of America

 

Sigtiéd only in correct public capacity As beneficiary
To the Original 1786/1836 Treaty Trust (lurisdiction.

NOTICE. The term "Original Jurisdiction" herein and in all other documents issued by Philip: Travis means the
constitution for the united States of America, anno Domini 1787, and articles of amendment anno Domini 1791 and
other original parent agreements as indexed in Paragraph Number 12 of Moorish Deed of Conveyance on file.

FIAT JUSTITIA, RUAT CAELUM
Let Right Be Done, Though The Heavens Should Fall

1, Holy Royal Sun Emperor Prince Philip Travis Keyvonne Marquis Kane Pharoah Bey Al Aniwaki E! Dey Aniyunwiya -
Ley Muquoxi Ali | a/k/a/ Philip Arnold Bey or El Pharoah El Amer |, in public capacity as Royal beneficiary to the
Original Jurisdiction, being of majority in age, competent to testify, a self realized entity, a free Man upon his inherit
soil, a Moor Autochthon Noble of the North Amexem[American] Republic, My yeas being yeas, My nayes being
nayes, do hereby state that the truths and facts herein are, true, correct, complete, certain, and not misleading, to
best of my knowledge, so help me Almighty God Allah(swt).

PUBLIC NOTICE

THIS DOCUMENT GIVES NOTICE TO all Public Officials by and through the Office of the

Secretary of State, the United States of America a/k/a UNITED STATES a/k/a U.S. a/k/a

UNITED STATES OF AMERICA, and the Office of the Secretary of State, the State of Michigan a/k/a
STATE OF MICHIGAN a/k/a MI a/k/a "this State” and to all whom it may concern, of the
DIPLOMATIC NOTICE and other matters contained herein.

NOTICE OF FOREIGN JURISDICTION
TO: ALL U.S. AND STATE AGENTS & OFFICERS

WHEN THIS NOTICE IS AFFIXED TO A PREMISES OR VESSEL, all property therein and attached to is under the custody and control of the
above noted foreign official and not subject to Intrusion or seizure. THE BEARER OF THIS NOTICE has been duly notified to the Department
of State pursuant to International law and enjoys immunity from criminal and civil jurisdiction, arrest and detention, and simply awaits
permanent ID. Under international convention, the bearer should be treated with respect and all steps should be taken to prevent attack on
the bearer’s freedom, mobility, interests and property. Law enforcement inquiries may be made to the U.S. Department of State
Authentication Office, (202) 647-4000 Legalization Inquiries may be made to the U.S. Delegation for the Hague Convention, (202) 776-8342

AL ANIYUNWIYA NATIONAL TRIBAL REPUBLIC REGENCY OF FOREIGN AFFAIRS

(16500 JOY ROAD , P.U. 28185, 48228)
USPM/U.S. SUPREME COURT FILE# 7008 0150 0003 1912 6021 /prev.__6014 + 7014 0510 0000 9787 6766 /prev._5219

12
